By the Court.
The petition sets forth that the relator obtained a judgment against John F. Cbafboneau in the Circuit Court for Bay County on the last day of the January term, 1866; that no motion Avas made for a new trial, or in arrest of judgment; and that he applied to the clerk of the Court thereafter for an execution upon said judgment, AAdrich was refused. The facts were admitted. Where judgment is rendered at or near the close of a term of court, so that there is no time during the same term to move for a neAV trial, or in arrest of judgment, and no such motion is made, the prevailing party is not *170required to wait until the following term for his execution to issue, but may have it at once.

Mandamus granted.